257 F.3d 1158 (10th Cir. 2001)
CITIZEN POTAWATOMI NATION, a federally recognized Indian Tribe, Plaintiff - Appellant,v.GALE A. NORTON,* Secretary of the Interior, WILLIAM SINCLAIR, Director of the Office of Self Governance, Defendants - Appellees.
No. 99-6077
UNITED STATES COURT OF APPEALS TENTH CIRCUIT
July 9, 2001

Before TACHA, Chief Judge, HOLLOWAY and SEYMOUR, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing en banc, rehearing by the panel is granted for the limited purpose of a modification of the panel opinion. The modified opinion removes the sentence at the bottom of page 11 and the top of page 12 of the slip opinion which stated: "We did not hold, however, that the United States could not provide that proof." A copy of the modified opinion is attached to this order.


2
The petition for rehearing en banc having been circulated to all the judges of the panel and all of the active circuit judges in regular service, and no request for a poll on the en banc suggestion having been made, rehearing en banc is denied.



Notes:


*
 Pursuant to Fed R.App. P.43(c)(2), Gale A. Norton is substituted for Bruce Babbitt, Secretary of the Interior, as a defendant in this action.